DAVIS, Justice.
A venue case. Plaintiffs-appellees first sued Thomas J. Young in the District Court of Bowie County, Texas, for damages as the result of a car wreck. Young did not have any liability insurance. Ap-pellees notified the defendant-appellant about the wreck at the time of the filing of the first suit. Appellees recovered a judgment against Young. Young took bankruptcy. Appelles had insurance that provided uninsured motorist coverage. Ap-pellees filed suit against appellant under their insurance policy. Appellant’s plea of privilege was overruled. It has perfected its appeal and brings forward fifteen points of error.
Appellees plead Subdivisions 9a, 23 and 28 of Art. 1995, Vernon’s Ann.Rev.Civ.St., as exceptions to the general venue statute. Appellant contends that the trial court erred in overruling its plea of privilege under these exceptions. Appellees proved that Young was an uninsured motorist, that he was involved in an accident with appellees in Bowie County, Texas, and, that appel-lees suffered damages. They also plead and proved their uninsured motorist insurance coverage and offered in evidence the insurance policy that was issued to them in Bowie County, Texas. The evidence is sufficient to sustain the judgment of the trial court. Pan American Fire & Casualty Co. v. Loyd, Tex.Civ.App., 1967, 411 S.W.2d 557, N.W.H. The points are overruled.
The judgment of the trial court is affirmed.